Case 2:19-cv-00066-JRG Document 47-1 Filed 07/15/19 Page 1 of 6 PageID #: 1129




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,
UNWIRED PLANET, LLC, UNWIRED                                 Civil Action No. 2:19-cv-66-JRG
PLANET INTERNATIONAL LIMITED, AND
PANOPTIS PATENT MANAGEMENT, LLC.,

                 Plaintiffs,                                 JURY TRIAL

         v.

APPLE INC.,

                 Defendant.


                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

 Current Deadline          Proposed Deadline                             Action

August 17, 2020                                    *Jury Selection – 9:00 a.m. in Marshall

July 20, 2020                                      *Pretrial Conference – 9:00 a.m. in Marshall,
                                                   Texas before Judge Rodney Gilstrap

July 6, 2020                                       *Notify Deputy Clerk in Charge regarding the
                                                   date and time by which juror questionnaires
                                                   shall be presented to accompany by jury
                                                   summons if the Parties desire to avail
                                                   themselves the benefit of using juror
                                                   questionnaires1




         1
       The Parties are referred to the Court’s Standing Order Regarding Use of Juror
Questionnaires in Advance of Voir Dire.



4834-3264-0412
Case 2:19-cv-00066-JRG Document 47-1 Filed 07/15/19 Page 2 of 6 PageID #: 1130




 Current Deadline   Proposed Deadline                         Action

July 6, 2020                             *Notify Court of Agreements Reached During
                                         Meet and Confer

                                         The parties are ordered to meet and confer on
                                         any outstanding objections or motions in limine.
                                         The parties shall advise the Court of any
                                         agreements reached no later than 1:00 p.m. three
                                         (3) business days before the pretrial conference.

July 6, 2020                             *File Joint Pretrial Order, Joint Proposed Jury
                                         Instructions, Joint Proposed Verdict Form,
                                         Responses to Motions in Limine, Updated
                                         Exhibit Lists, Updated Witness Lists, and
                                         Updated Deposition Designations

June 29, 2020                            *File Notice of Request for Daily Transcript or
                                         Real Time Reporting.

                                         If a daily transcript or real time reporting of
                                         court proceedings is requested for trial, the party
                                         or parties making said request shall file a notice
                                         with the Court and e-mail the Court Reporter,
                                         Shelly Holmes, at
                                         shelly_holmes@txed.uscourts.gov.

June 22, 2020       June 19, 2020        File Motions in Limine

                                         The parties shall limit their motions in limine to
                                         issues that if improperly introduced at trial
                                         would be so prejudicial that the Court could not
                                         alleviate the prejudice by giving appropriate
                                         instructions to the jury.

June 22, 2020       June 19, 2020        Serve Objections to Rebuttal Pretrial
                                         Disclosures

June 8, 2020        June 5, 2020         Serve Objections to Pretrial Disclosures; and
                                         Serve Rebuttal Pretrial Disclosures

June 1, 2020        May 29, 2020         Serve Pretrial Disclosures (Witness List,
                                         Deposition Designations, and Exhibit List) by
                                         the Party with the Burden of Proof




                                        -2-
4834-3264-0412
Case 2:19-cv-00066-JRG Document 47-1 Filed 07/15/19 Page 3 of 6 PageID #: 1131




 Current Deadline        Proposed Deadline                           Action

March 26, 2020          May 28, 2020            Deadline to Complete Mediation

                                                The parties are responsible for ensuring that a
                                                mediation report is filed no later than 5 days
                                                after the conclusion of mediation.

May 26, 2020                                    *Response to Dispositive Motions (including
                                                Daubert Motions). Responses to dispositive
                                                motions that were filed prior to the dispositive
                                                motion deadline, including Daubert Motions,
                                                shall be due in accordance with Local Rule CV-
                                                7(e), not to exceed the deadline as set forth in
                                                this Docket Control Order.2 Motions for
                                                Summary Judgment shall comply with Local
                                                Rule CV-56.

May 11, 2020                                    *File Motions to Strike Expert Testimony
                                                (including Daubert Motions)

                                                No motion to strike expert testimony (including
                                                a Daubert motion) may be filed after this date
                                                without leave of the Court.

May 11, 2020                                    *File Dispositive Motions

                                                No dispositive motion may be filed after this
                                                date without leave of the Court.

                                                Motions shall comply with Local Rule CV-56
                                                and Local Rule CV-7. Motions to extend page
                                                limits will only be granted in exceptional
                                                circumstances. Exceptional circumstances
                                                require more than agreement among the parties.

May 11, 2020                                    Deadline to Complete Expert Discovery




         2
         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
Dispositive Motions, the deadline for Response to Dispositive Motions controls.


                                              -3-
4834-3264-0412
Case 2:19-cv-00066-JRG Document 47-1 Filed 07/15/19 Page 4 of 6 PageID #: 1132




 Current Deadline   Proposed Deadline                         Action

April 20, 2020                           Serve Disclosures for Rebuttal Expert Witnesses


March 30, 2020                           Serve Disclosures for Expert Witnesses by the
                                         Party with the Burden of Proof


March 30, 2020      March 23, 2020       Deadline to Complete Fact Discovery and File
                                         Motions to Compel Discovery

March 19, 2020                           Comply with P.R. 3-7 (Opinion of Counsel
                                         Defenses)

February 27, 2020                        *Claim Construction Hearing – 1:30 p.m. in
                                         Marshall, Texas before Judge Rodney Gilstrap

February 13, 2020                        *Comply with P.R. 4-5(d) (Joint Claim
                                         Construction Chart)

February 6, 2020                         *Comply with P.R. 4-5(c) (Reply Claim
                                         Construction Brief)

January 30, 2020                         Comply with P.R. 4-5(b) (Responsive Claim
                                         Construction Brief)

January 16, 2020                         Comply with P.R. 4-5(a) (Opening Claim
                                         Construction Brief) and Submit Technical
                                         Tutorials (if any)

                                         Good cause must be shown to submit technical
                                         tutorials after the deadline to comply with P.R.
                                         4-5(a).

January 16, 2020                         Deadline to Substantially Complete Document
                                         Production and Exchange Privilege Logs

                                         Counsel are expected to make good faith efforts
                                         to produce all required documents as soon as
                                         they are available and not wait until the
                                         substantial completion deadline.

January 2, 2020     January 6, 2020      Comply with P.R. 4-4 (Deadline to Complete
                                         Claim Construction Discovery)

December 26, 2019   December 20, 2019    File Response to Amended Pleadings


                                        -4-
4834-3264-0412
Case 2:19-cv-00066-JRG Document 47-1 Filed 07/15/19 Page 5 of 6 PageID #: 1133




 Current Deadline   Proposed Deadline                        Action

December 12, 2019                        *File Amended Pleadings

                                         It is not necessary to seek leave of Court to
                                         amend pleadings prior to this deadline unless the
                                         amendment seeks to assert additional patents.

December 5, 2019                         Comply with P.R. 4-3 (Joint Claim Construction
                                         Statement)

November 14, 2019                        Comply with P.R. 4-2 (Exchange Preliminary
                                         Claim Constructions)

October 24, 2019                         Comply with P.R. 4-1 (Exchange Proposed
                                         Claim Terms)

August 12, 2019     August 19, 2019      Comply with P.R. 3.3 & 3-4 (Invalidity
                                         Contentions)

July 22, 2019                            *File Proposed Protective Order and Comply
                                         with Paragraphs 1 & 3 of the Discovery Order
                                         (Initial and Additional Disclosures)

                                         The Proposed Protective Order shall be filed as
                                         a separate motion with the caption indicating
                                         whether or not the proposed order is opposed in
                                         any part.

July 15, 2019                            *File Proposed Docket Control Order and
                                         Proposed Discovery Order

                                         The Proposed Docket Control Order and
                                         Proposed Discovery Order shall be filed as
                                         separate motions with the caption indicating
                                         whether or not the proposed order is opposed in
                                         any part.

July 8, 2019                             Join Additional Parties


July 5, 2019                             *File Notice of Mediator


June 17, 2019                            Comply with P.R. 3-1 & 3-2 (Infringement
                                         Contentions)



                                        -5-
4834-3264-0412
Case 2:19-cv-00066-JRG Document 47-1 Filed 07/15/19 Page 6 of 6 PageID #: 1134




(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement,
the Court will appoint a mediator. The parties should not file a list of mediators to be considered
by the Court.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no
later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)      The fact that there are motions for summary judgment or motions to dismiss pending;

(b)      The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

(c)      The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”


                                                 -6-
4834-3264-0412
